 Case 1:19-cv-01053-SOH Document 16                Filed 01/06/21 Page 1 of 1 PageID #: 51




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION


GENE JONES                                                                            PLAINTIFF

v.                                   Case No. 1:19-cv-1053

AMERCABLE INCORPORATED d/b/a
NEXANS AMERCABLE INCORPORATED                                                      DEFENDANT


                                            ORDER

       Before the Court is the parties’ Stipulation for Dismissal. ECF No. 15. The parties

stipulate that this case should be dismissed with prejudice pursuant to Federal Rule of Civil

Procedure 41(a)(1). An action may be dismissed by “a stipulation of dismissal signed by all parties

who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). “Caselaw concerning stipulated dismissals

under Rule 41(a)(1)(A)(ii) is clear that the entry of such a stipulation of dismissal is effective

automatically and does not require judicial approval.” Gardiner v. A.H. Robins Co., 747 F.2d

1180, 1189 (8th Cir. 1984). The instant stipulation of dismissal is signed by Plaintiff and

Defendant. Thus, Plaintiff’s claims against Defendant were effectively dismissed when the parties

filed the instant stipulation. However, this order issues for purposes of maintaining the docket.

This case is hereby DISMISSED WITH PREJUDICE, with each party bearing its own costs.

       IT IS SO ORDERED, this 6th day of January, 2021.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
